DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10, 42, 44-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 51 are rejected because the claims recite “the high index layer adjacent to the capping low index layer” but this renders the scope unclear. Specifically, as nowhere previously in the claims is it recited that a high index layer is adjacent to the capping low index layer, it is unclear what high index layer “the high index layer adjacent…” is referring to and additionally, is this recitation now requiring a high index layer to be adjacent to the capping layer?  
Claim 51 is also rejected because it is unclear how the total physical thickness can be 50-500nm when the physical thickness of the capping layer alone must be 80nm or more. Specifically, due to the capping layer thickness, the total would have to be at least 80nm.
Claims 8, 10, 42, 44-50, 52-55 are rejected for being dependent on claims 1 or 51 above.
Claim 52 is also rejected because it is unclear how the total physical thickness can be 50-350nm when the physical thickness of the capping layer alone must be 80nm or more. Specifically, due to the capping layer thickness, the total would have to be at least 80nm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10, 42, 44-55 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Hart (US PN 10,162,084).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 42, 51 and 52: Hart teaches the following article which comprises an inorganic oxide substrate having opposing major surfaces and the following optical film structure (see label below).


    PNG
    media_image1.png
    242
    715
    media_image1.png
    Greyscale

	As shown above, the above labeled optical film structure has a physical thickness of 309nm, a plurality of alternating HI and LI layers with a first LI layer directly contacting the substrate’s first major surface and a capping LI layer. The HI layer adjacent the capping LI layer has an optical thickness of 119.4nm (Optical Thickness=index * Physical Thickness) and the capping layer has a physical thickness of 81.3nm. 
	Hart’s overall article has a hardness of 12GPa or greater at an indentation depth as claimed (see Col. 2-3). 
Regarding claims 8 and 55: The above substrate meets the requirements of claims 8 and 55 (see Col. 68).  
Regarding claim 10: Hart teaches that their articles can include easy-to-clean coatings, DLC coatings or even a scratch resistant coating on their optical film structure (see Col. 6 for example). 
Regarding claims 44-46 and 47: As shown above, the alternating HI and LI layers in the labeled optical film structure is four layers and the combined physical thickness of the HI layer is about 39.5% of the total 309nm. 
Regarding claims 48-49, and 53: The article according to Hart can be made to have a reflectance as claimed (see Col. 2 and Col. 12, lines 1-3 for example).
Regarding claims 50 and 54: Hart also teaches a consumer electronic product comprising the requirements claims (see Col. 42). 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 10, 42, 44-49, 51-53 and 55 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Amin (US Pub 20150322270).
Regarding claims 1, 42, 51 and 52: Amin teaches the following article which comprises an inorganic oxide substrate having opposing major surfaces and the following optical film structure (see label below).



    PNG
    media_image2.png
    237
    814
    media_image2.png
    Greyscale

As shown above, the above labeled optical film structure comprises a plurality of alternating HI and LI layers and a capping LI layer. 
Although a first low index layer is not shown to be in direct contact with the substrates first major surface as required by claims 1 and 51, as Amin clearly teaches that a third LI layer can be in between their glass substrate and first HI layer (see 0009, 0121-0123) and suggests that a third LI layer according to their invention can be SiO2 with a thickness of 26nm (see 0153 and layer 310 in Table 8), one having ordinary skill would reasonably conclude Amin to be teaching with sufficient specificity a LI layer of SiO2 with a thickness of 26nm in the location shown below;

    PNG
    media_image3.png
    237
    814
    media_image3.png
    Greyscale

Alternatively, in the instance Applicants argue against Amin anticipating the claimed structure, given Amin’s teaching, such a structure would at the very least been obvious. 
The above labeled optical film structure (including the 26nm thick SiO2 LI layer) has a total physical thickness of 278nm, the HI layer adjacent the capping LI layer has an optical thickness of 109.9nm (Optical Thickness=index * Physical Thickness) and the capping layer has a physical thickness of 84nm. 
	The optical film structures according to Amin, can be made to have a hardness as claimed when measured at an indentation depth claimed (see 0072-0073). 
Regarding claim 8 and 55: The substrate is a glass as claimed (see above as well as 0014 and 0139).
Regarding claim 10: As shown, the article can include an easy-to-clean coating.
Regarding claims 44-46 and 47: As shown above, the alternating HI and LI layers in the labeled optical film structure is more than four layers and the combined physical thickness of the HI layer is about 40.3% of the total 278nm. 
Regarding claims 48-49 and 53: Amin teaches their articles having a single-side photopic average light reflectance and single-side average light reflectance in the range of 400-800nm within the ranges claimed (see 0090-0091, 0130, 0143, Figure 16 and Amin’s claims for example). 

Claim(s) 50 and 54 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by Amin (US Pub 20150322270) as evidenced by (US Pub 20170075039) or alternatively, under 35 U.S.C. 103 as obvious over Amin (US Pub 20150322270) as evidenced by (US Pub 20170075039).
	Amin does teach consumer electronic products such as mobile phones using their article as a cover article over a display (see 0003 for example). Although Amin does not explicitly disclose the structure or specifics of the mobile phone in the manner claimed, given that mobile phones have a housing structure with front, back and side surfaces and include electrical components in the housing comprising a controller, memory and a display adjacent to the front of the housing (see 0165 and Figures 54A and 54B in ‘039 as evidence), such features would be considered to be implicit within Amin.
	Alternatively, in the instance Applicants argue against the features being inherent within Amin, given that Amin teaches consumer electronic products such as mobile phones using their article as a cover article over a display and Hart teaches that mobile phones desirably have a housing structure with front, back and side surfaces and include electrical components in the housing comprising a controller, memory and a display being adjacent to the front of the housing, it would have at the very least been obvious to one having ordinary skill at the time of invention to modify Amin to include their electronic mobile device having the structure as claimed in order to obtain a desirable consumer product. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10, 42, 44-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,948,629. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
Response to Arguments
Applicant’s arguments filed February 22, 2022 have been considered but are moot in view of new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784